Citation Nr: 0307191	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right toes.

2.  Entitlement to service connection for a disability of the 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1962 to December 
1962.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran filed a timely appeal to the Board's previous 
decision of December 9, 1999, a decision which denied 
entitlement to service connection for disability of the right 
toes and back.  Pursuant to an unopposed motion for remand 
based on the requirements established by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2002) 
(VCAA), filed by the Secretary in November 2000, the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), issued an order vacating 
the decision and remanding the case for compliance with the 
recently enacted VCAA.

As will be shown more fully below, the Board finds that the 
action necessitated by the VCAA has been accomplished to the 
extent possible, and that the instant claims are now ready 
for further appellate consideration.


FINDINGS OF FACT

1.  Disability associated with the veteran's right toes has 
not been related to active service.

2.  Disability associated with the veteran's back has not 
been related to active service or to a period of one year 
following service.


CONCLUSIONS OF LAW

1.  Disability associated with the veteran's right toes is 
not related to active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Disability associated with the veteran's back is not 
related to active service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has been 
developed pursuant to the guidelines established in the 
recently enacted VCAA.  In this regard, following the remand 
of this matter by the Court in December 2000, the Board 
obtained an orthopedic examination of the veteran in December 
2002, and the report from this examination reflects findings 
and etiological opinions in compliance with the requirements 
of the VCAA.  The Board also notes that an April 1999 
supplemental statement of the case advised the veteran of the 
lack of evidence of a link between any current disability of 
the right toes and back with service, and that with a July 
2002 notification that the Board was pursuing an opinion in 
this regard, the record reflects that the veteran was clearly 
aware of the steps the Department of Veterans Affairs (VA) 
was taking to develop her claim and therefore, the action 
that she could take to supplement those steps.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication in 
the record that the veteran provided additional evidence in 
support of her claims following her receipt of either the 
notice from the VA in July 2002, or the results of the VA 
examination in December 2002.  

The Board further notes that there is no indication that 
there are any relevant outstanding medical records or other 
documents that have not already been obtained or that are not 
sufficiently addressed in documents that are contained within 
the claims folder.  Consequently, the Board finds that no 
further notice and/or development is required under the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).

In addition, when a veteran served 90 days or more during a 
period of war and arthritis or organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).

The veteran asserts that she incurred a toe and back 
disability during her six months of service on active duty in 
1962.  Her service medical records reflect that in July 1962 
she was diagnosed with a plantar wart on her toe.  In 
September 1962 her complaints of low back pain were noted and 
the diagnosis was that the veteran was overweight and that 
the pain was mechanical.  In October 1962 she sought 
treatment complaining of itching between toes 4 and 5 on her 
right foot and was prescribed foot powder to treat it.  The 
veteran also complained of low back pain in November 1962.  
Upon enlistment and separation examinations she was noted to 
have first degree, non-disabling pes planus, and no back 
problems other than the reported history of having worn a 
back brace, which the veteran later explained at her hearing 
referred not to back problems but to a problem with her ribs.

In September 1996 the veteran filed a claim seeking to 
establish entitlement to service connection for a toe 
disability (she could not recall which toe), and a back 
disability for which she reported having received treatment 
in service at Fort Gordon.  She reportedly received private 
medical care for her back from a chiropractor, Dr. F, and 
from other chiropractors and physicians whom she would 
contact for records.  In response, the regional office (RO) 
advised the veteran to submit evidence of post-service 
medical treatment of the claimed disability.  With her 
assistance the RO requested treatment records from Dr. F, but 
did not receive a response.  At the veteran's hearing before 
a hearing officer in June 1998 the veteran explained that she 
injured her right toes and her back at the same time in 
service.  The regional office has certified both issues to be 
in appellate status.

She also reported at the June 1998 hearing that somehow, in a 
fall during bivouac exercises in Alabama in approximately 
August 1962, her toes were cut through her combat boot 
"pretty near off" and her back hurt (transcript (T.) at p. 
1).  She said the injuries were not X-rayed, as they knew it 
was just pulled muscles and tendons and whatever and would be 
all right in a few days (T. at pp. 1-2).  She said she was 
taken to the hospital, where "they dug the rocks and stuff" 
out of her toes, and gave her pain pills (T. at p. 2).  She 
testified that "right after" she got home from service she 
was treated for both her right foot and her back by Dr. N, 
who is now deceased (T. at p. 2).  She reported receiving 
current medical care for her foot and back at the VA medical 
facility in Cheyenne, Wyoming, where she had surgery in 
December 1997 (T. at pp. 2-3).  She also reported continued 
treatment from Dr. F. (T. at p. 3).  She tentatively 
identified two other service members who fell with her, L.P. 
and J.F. (T. at P. 4).  She explained that before service she 
was in an automobile accident and injured her ribs, which is 
why she reported wearing a back brace before service (T. at 
p. 5).  The hearing officer indicated he would make an effort 
to obtain copies of VA treatment records, and the veteran 
indicated she would make an effort to obtain copies of 
private medical record in support of her claims (T. at p. 5).

VA treatment records reflecting care administered from April 
1996 to May 1998 were obtained, as were non-VA records 
reflecting treatment beginning in the 1980's.  Among those 
records is a statement from Dr. F, the chiropractor, who 
reported he had treated her since 1979, and that she had been 
treated for neck pain and stiffness accompanied with severe 
headaches, degenerative lumbar and lumbosacral pain, 
stiffness, weakness, and knee problems.  No mention was made 
of toe problems, and Dr. F did not report that any of the 
disabilities for which he had treated the veteran originated 
in service or were aggravated in service.  The remaining 
private chiropractor records for the period of 1988 to 1998 
also contain no information that links the veteran's back and 
leg problems with service, and instead refer to auto 
accidents in May 1990 and March 1997, and an earlier fall 
injury in August 1987.  The RO requested medical records from 
Fort Gordon and Fort McClellan, but no additional records 
were available at those facilities, and they referred the RO 
to the National Personnel Records Center (NPRC).  In February 
1999, the RO was advised by NPRC that no additional records 
were available.

VA treatment records dated from 1996 reflect that in December 
1997, the veteran underwent surgery to remove the metatarsal 
head of her right little toe, and to permanently excise the 
nail of the first digit of the right foot.  She had 
subsequent complications from that surgery, and was required 
to be rehospitalized, then required follow-up care.  The 
origin of the condition that required the surgery is not 
clear: the veteran reported she had stepped on a toothpick 
and it was apparently imbedded in her toe, and the December 
1997 operative report referred to a painful hyperkeratotic 
lesion on the fifth metatarsal head of the right foot, with 
possible foreign body, and an ingrown toenail of the first 
digit of the right foot.  No foreign body was detected on X-
ray or in the portion of the toe that was surgically removed.  
It was noted that the veteran is an insulin dependent 
diabetic.

Other VA records refer to the veteran's report of a ruptured 
disc in her back in 1987 (See Psychiatric Evaluation dated in 
June 1997), a June 1997 reference to a recent abrasion injury 
to the right fourth toe, a September 1997 reference to a 
motor vehicle accident in which she was jolted and now 
suffered chest tenderness, and a November 1997 reported 
history of a recent fall on stairs while carrying her 
grandson.  In an April 1998 VA Progress Note her reported 
history of backache due to a 1987 accident was noted.  A May 
1998 VA medical record references a previous fall in 1987 
(and chronic back problems related to that incident).  None 
of the records suggest that the back injury had its origin, 
or was aggravated, in service.  A Supplemental Statement of 
the Case was furnished to the veteran in April 1999.

VA orthopedic examination in December 2002 revealed the 
examiner's review of the veteran's medical records and claims 
file, and the veteran's report of an in-service injury when 
she fell during a bivouac and cut her right foot in the area 
of the right small toe.  She also reported being told that 
she sustained a ruptured disc in her back as a result of the 
fall but that she did not undergo surgery as she was 
determined to be a poor risk for such a procedure.  She 
indicated that she continued to get pain in her back that 
would occasionally radiated into the extremities, where there 
was also some decreased sensation.  She also complained of 
pain in her knees and right foot.  Past history was also 
significant for bunion-type surgery by a podiatrist in 
December 1999.  Based on his review of the evaluation 
records, the December 2002 examiner concluded that the 
surgery consisted of the resection of a portion of the 
metatarsal, which reportedly developed an infection and other 
problems.  The veteran also complained that she was unable to 
stand or walk for greater than 15 minutes at a time.

Physical examination revealed some mild difficulty walking on 
heels or toes, and difficulty in getting onto the examination 
table.  Flexion of the lumbosacral spine was from 0 to 80 
degrees and there was some decreased sensation in a stocking 
glove distribution in the lower extremities, consistent with 
a peripheral neuropathy from diabetes.  The right foot was 
nontender and did not have any swelling.  X-rays were 
interpreted to reveal a missing half of the distal fifth 
metatarsal from a previous surgery and some minimal 
degenerative changes in the lumbosacral spine.  The 
assessment included status post right fifth metatarsal 
excision in 1999, minimal degenerative changes of the 
lumbosacral spine, and chronic pain problems.  The examiner 
commented that there was nothing in the medical records to 
suggest that any of the problems the veteran was currently 
experiencing were service related.  He went on to comment 
that it appeared that her surgical intervention performed in 
1999 did not relate to any injury as remote as 1962, as there 
was no evidence of problems prior to that point in time, and 
there were no treatment records for problems with her foot 
while on active duty in the service.  As to the veteran's low 
back, the examiner opined that her low back problems were 
likely due to her obesity and not due to any specific injury.  
The examiner also noted that the veteran had a motor vehicle 
accident in 1987 which might have also contributed to her low 
back problems.


II.  Analysis

As was noted previously, the veteran's primary contention is 
that her right toe and back disabilities are related to 
injuries she sustained as a result of a fall during service, 
and the Board initially finds that the evidence is sufficient 
to establish a current disability as to both claims, as the 
evidence reveals the surgical excision of a portion of the 
right fifth metatarsal and mild degenerative changes of the 
lumbar spine.  However, it is still necessary that the 
veteran produce evidence that the current disabilities 
associated with the excision of the right fifth metatarsal 
and mild degenerative changes of the lumbar spine are related 
to active service, or in the case of arthritis, related to a 
period of one year following service.  Unfortunately, the 
evidence that is of record does not demonstrate that lumbar 
spine degenerative changes or metatarsal excision and/or any 
other disability associated with the toes of the right foot 
are related to active service.  Instead, the preponderance of 
the evidence demonstrates that existing disability of the 
right toes and back have not been found to be related to 
service.

More specifically, as was noted above, the December 2002 VA 
examiner reviewed the veteran's claims file and examined the 
veteran, and concluded that there was nothing in the medical 
records to suggest that any of the problems the veteran was 
currently experiencing were service related.  He went on to 
comment that it appeared that her surgical intervention 
performed in 1999 did not relate to any injury as remote as 
1962, as there was no evidence of problems prior to that 
point in time, and there were no treatment records for 
problems with her foot while on active duty in the service.  
(While service medical records do reflect preexisting pes 
planus, treatment for a plantar wart on her toe in July 1962, 
and complaints of itching between toes 4 and 5 on the right 
foot in October 1962, there is no evidence of chronic 
disability associated with any of these findings in or after 
service.)  In addition to the opinion evidence of December 
2002, the Board also notes that post-service treatment 
records reflect the veteran's report of stepping on a 
toothpick as a possible etiology for the right fifth toe 
pathology that necessitated her surgery in December 1997, and 
her receipt of treatment for an abrasion to the right fourth 
toe in June 1997.

Moreover, neither the veteran nor her representative have 
produced any medical opinion contradicting the opinion of the 
December 2002 VA examiner or asserting a relationship between 
any current disability associated with the toes of the right 
foot and service.  Consequently, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for disability of the right toes.

Similarly, with respect to the veteran's claim for service 
connection for disability of the back, although there is a 
September 1962 service medical record entry that reflects 
complaints of low back pain, such complaints were 
contemporaneously related to the fact that the veteran was 
overweight, and there is likewise no evidence that such 
complaints were not simply acute and transitory in nature.  
In addition, the examiner also specifically opined that the 
veteran's low back problems were likely due to her obesity 
and not due to any specific injury, the examiner further 
noting that the veteran had a motor vehicle accident in 1987 
which might have also contributed to her low back problems.  
In fact, the record reflects that the veteran has 
specifically identified multiple sources for her back 
problems, including relevant accidents in August 1987, May 
1990, March 1997, September 1997, and November 1997.

Once again, neither the veteran nor her representative have 
produced any medical opinion contradicting the opinion of the 
December 2002 VA examiner or asserting a relationship between 
mild degenerative changes of the lumbar spine or any other 
lumbar spine disorder and service, or to a period of one year 
following service.  Accordingly, the Board also finds that a 
preponderance of the evidence is against the claim for 
service connection for a disability of the back.

Finally, the Board notes that since the veteran has not 
demonstrated any special expertise in medicine, her lay 
opinions as to the existence of a relationship between an 
incident in service and current disability associated with 
the right toes or back is of little or no weight.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

The claims for service connection for disability of the right 
toes and back are denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

